Defendant was not in control of the ship or of the boom or shackle. Defendant did not supply the boom or the shackle and did nothing to render them defective. Its contract with the United States did not make defendant responsible to plaintiff for the condition of the ship or its machinery. (Caldarola v. Moore-McCormack Lines, 295 N. Y. 463, affd. sub nom. Caldarola v. Eckert, 332 U. S. 155; Palardy V. American-Hawiian S. S. Co., 169 F. 2d 619.) The findings of fact implicit in the verdict are disaffirmed. Appeal from rulings and orders made during and after trial denying defendant’s motions for a dismissal of complaint and for direction of verdict, dismissed, without costs, no formal orders having been entered thereon. Carswell, Acting P. J., Johnston, Adel, Sneed and MacCrate, JJ., concur.